PER CURIAM
This case is a companion case to State v. Tapp, 284 Or App 583, 393 P3d 262 (2017), decided today. Defendant was a codefendant with the defendant in Tapp and joined in the motion to suppress filed by the defendant in Tapp. The trial court denied the motion and, in a bench trial, convicted defendant (as well as the defendant in Tapp) of one count of unlawful delivery of marijuana for consideration, ORS 475.860, and one count of unlawful possession of marijuana, ORS 475.864. On appeal, defendant assigns error to the trial court’s denial of the motion to suppress, which, as noted, was the same motion filed by the defendant in Tapp.1 In Tapp, we reversed and remanded, holding that the trial court erred by denying the motion to suppress, and that the error was not harmless. 284 Or App at 591. The same result necessarily obtains here.
Reversed and remanded.

 Apart from a preservation challenge, which we reject without discussion, the state does not dispute defendant’s ability to raise the same issues as the defendant in Tapp.